Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 1 of 7 PageID #: 467



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 PETRUS NGOZI HAWKINS,

                Petitioner,

 v.                                           CIVIL ACTION No. 1:20CV129
                                            CRIMINAL ACTION No. 1:08CR68
                                                   (Judge Keeley)

 UNITED STATES OF AMERICA,

                Respondent.

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

       Pending before the Court is a motion pursuant to 28 U.S.C. §

 2255 to vacate, set aside, or correct sentence filed by the

 petitioner, Petrus Ngozi Hawkins (“Hawkins”) (Dkt. No. 1).1 For the

 reasons that follow, the Court concludes that Hawkins’s motion is

 untimely under 28 U.S.C. § 2255(f)(1), DENIES the motion (Dkt. No.

 1), and DISMISSES this case WITHOUT PREJUDICE.

                           I. PROCEDURAL BACKGROUND

       On June 30, 2020, Hawkins filed a § 2255 motion to vacate, set

 aside,    or    correct   his   sentence   (Dkt.   No.   1).   Following    a

 preliminary review of Hawkin’s motion under Rule 4 of the Rules

 Governing § 2255 Proceedings, the Court concluded that Hawkins’s

 motion may be untimely and issued a notice pursuant to Hill v.

 Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (“Notice”), warning him



       1

 All docket numbers, unless otherwise noted, refer to Civil Action
 No. 1:20CV129.
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 2 of 7 PageID #: 468



 HAWKINS v. USA                                          1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 that his case may be dismissed unless he could demonstrate why the

 one-year statute of limitations should be equitably tolled (Dkt.

 No. 4). Despite receiving the Notice on September 8, 2020, Hawkins

 has failed to respond (Dkt. No. 5).

                      II. ONE-YEAR LIMITATION PERIOD

       The Anti-Terrorism and Effective Death Penalty Act of 1996

 (“AEDPA”) established a one-year statute of limitations for filing

 a habeas petition under § 2255. Under the AEDPA, the limitation

 period runs from the latest of:

       (1)   the date on which         the   judgment   of conviction
             becomes final;

       (2)   the date on which the impediment to making a motion
             created by the governmental action in violation of
             the Constitution or laws of the United States is
             removed, if the movant was prevented from making a
             motion by such governmental action;

       (3)   the date on which the right was initially
             recognized by the Supreme Court, if that right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral
             review; or

       (4)   the date on which the facts supporting the claim or
             claims presented could have been discovered through
             the exercise of due diligence.

       28 U.S.C. § 2255(f)(1)-(4).

       In the Fourth Circuit, when a § 2255 motion appears untimely

 and the Government has not filed a motion to dismiss based on the


                                       2
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 3 of 7 PageID #: 469



 HAWKINS v. USA                                             1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 one-year statute of limitations, courts must warn petitioners that

 the case is subject to dismissal absent a sufficient explanation.

 See United States v. Sosa, 364 F.3d 507 (4th Cir. 2004); Hill v.

 Braxton, 277 F.3d 701, 707 (4th Cir. 2002).

                                   III. ANALYSIS

       On October 30, 2008, Hawkins pleaded guilty to one count of

 possession with the intent to distribute less than fifty (50)

 kilograms of marijuana within 1,000 feet of a protected location

 (“drug    offense”),    in   violation      of   21    U.S.C.   §§    841(a)(1),

 841(b)(1)(C), 846, and 860 (Case No. 1:08CR68, Dkt. No. 16). On

 March 3, 2009, the Court sentenced Hawkins to 12 months and one day

 of imprisonment, followed by a four-year term of supervised release

 (Case No. 1:08CR68, Dkt. No. 22). The Court entered judgment on

 March 12, 2009. Because Hawkins did not appeal, his conviction for

 the drug offense became final fourteen (14) days later, on March

 26, 2009. See Case No. 1:08CR68, Dkt. Nos. 22, 24; Fed. R. App. P.

 4(b)(1)(A)(I).

       Later,   on   April    1,    2014,    while     Hawkins   was   serving   a

 revocation sentence of 10 months for violating his conditions of

 supervision, a grand jury sitting in this District returned an

 indictment charging him with being a felon in possession of a

 firearm (“firearm offense”), in violation of 18 U.S.C. §§ 922(g)(1)

                                         3
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 4 of 7 PageID #: 470



 HAWKINS v. USA                                          1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 and 924(a)(1) (Case No. 1:14CR29, Dkt. No. 1). After Hawkins

 pleaded guilty to this offense, the Court sentenced him to 46

 months of imprisonment, followed by a two-year term of supervised

 release (Case No. 1:14CR29, Dkt. Nos. 26, 32). The Court entered

 Judgment in the case on October 27, 2014 (Case No. 1:14CR29, Dkt.

 No. 34). Hawkins did not appeal this firearm conviction, which

 became final on November 10, 2014. Fed. R. App. P. 4(b)(1)(A)(I).

       The Federal Rules of Appellate Procedure require that “a

 defendant’s notice of appeal must be filed in the district court

 within 14 days after . . . the entry of either the judgment or the

 order being appealed.” Fed. R. App. P. 4(b)(1)(A). A criminal

 conviction becomes final when the time for a direct appeal expires

 and the defendant has not noticed an appeal. United States v.

 Oliver, 878 F.3d 120, 125 (4th Cir. 2017).

       Although Hawkins filed his § 2255 motion in Criminal Action

 No. 1:08CR68, the drug case, his argument references his guilty

 plea for his firearm offense. In any event, he never filed his

 motion until June 30, 2020, well past the applicable statute of

 limitations for either offense. In his motion, Hawkins argues that

 his counsel was ineffective because, at the time of his guilty

 plea, he failed to advise Hawkins that the government had to

 establish as an element of 18 U.S.C. § 922(g) that Hawkins knew he

                                       4
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 5 of 7 PageID #: 471



 HAWKINS v. USA                                          1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 was a convicted felon (Dkt. No. 1 at 4-6).

       Liberally    construed,    Hawkins   contends    that   the   one-year

 statute of limitations does not bar his motion because the recent

 case of Rehaif v. United States, 139 S. Ct. 2191 (2019), impacts

 his § 922(g) convictions. See § 2255(f)(3). In Rehaif, the Supreme

 Court held that, in a prosecution under 18 U.S.C. §§ 922(g) and

 924(a)(2), the Government must prove that the defendant knew he

 possessed a firearm, and that he knew he belonged to the category

 of persons barred from possessing a firearm. Id. at 2195. In doing

 so, it clarified the requirements of §§ 922(g) and 924(a)(2).

 Importantly, however, in Greer v. United States, 141 S. Ct. 2090

 (2021), the Supreme Court recently confirmed that Rehaif did not

 announce a new rule of constitutional law, or make any such rule

 retroactive on collateral review. Hawkins’s motion, therefore, was

 untimely filed, and because he has failed to demonstrate any good

 cause why the statute of limitations should be tolled, his case is

 subject to dismissal.

                               IV. CONCLUSION

       For the reasons discussed, the Court DISMISSES this case

 WITHOUT PREJUDICE.

       It is so ORDERED.

       The Court DIRECTS the Clerk to enter a separate judgment order

 in favor of the United States; to transmit copies of this order to

                                       5
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 6 of 7 PageID #: 472



 HAWKINS v. USA                                               1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 Hawkins at his last known address by certified mail, return receipt

 requested, and to counsel of record via electronic means; and to

 strike this case from the Court’s active docket.

                        V. CERTIFICATE OF APPEALABILITY

       Pursuant    to    Rule    11(a)    of    the   Rules       Governing   §    2255

 Proceeding, the district court “must issue or deny a certificate of

 appealability     when    it    enters    a    final   order       adverse   to    the

 applicant” in such cases. If the court denies the certificate, “the

 parties may not appeal the denial but may seek a certificate from

 the court of appeals under Federal Rule of Appellate Procedure 22.”

 28 U.S.C. § 2255(a).

       The Court finds it inappropriate to issue a certificate of

 appealability in this matter because Hawkins has not made a

 “substantial showing of the denial of a constitutional right.” See

 28 U.S.C. § 2255(c)(2). A petitioner satisfies this standard by

 demonstrating     that     reasonable        jurists   would       find   that     any

 assessment of the constitutional claims by the district court is

 debatable or wrong and that any dispositive procedural ruling by

 the   district    court    is   likewise      debatable.         See   Miller-El    v.

 Cockrell, 537 U.S. 322, 33638 (2003). Upon review of the record,

 the Court concludes that Hawkins has failed to make the requisite

 showing    and,    therefore,      DENIES       issuing      a     certificate      of


                                          6
Case 1:08-cr-00068-IMK-MJA Document 113 Filed 07/20/21 Page 7 of 7 PageID #: 473



 HAWKINS v. USA                                          1:20CV129/1:08CR68

  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
   2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
 appealability.

 DATED: July 20, 2021

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       7
